Pettit, J.
Indictment for grand larceny. After three continuances, the defendant giving recognizances for his appearance, the cause was brought to trial; and, after the evidence, argument of counsel, and charge of the judge were given, the jury retired to consult of their verdict; and, while out, the defendant left and disappeared. On the return of the jury into court with their verdict, the defendant and his bail were properly called and refused and neglected to answer. The verdict was received, but judgment was suspended till the defendant could be re-arrested, which was done, after a delay of two terms. On the re-arrest and return of the defendant, he moved the court for a new trial; and the only question presented or urged is, that the court erred in refusing a new trial on account of newly-discovered evidence.
An affidavit for a new trial is not a part of a record in a civil or criminal case, unless made so by bill of exceptions. No bill of exceptions in this case shows that any affidavit of the defendant, or any other person, was filed as to newly-discovered evidence.
We have read the whole record in this case, and we have some doubts as to the appellant’s guilt; but if legal questions are not put or presented to us so that we can consider them, the consequences of such a failure must fall on the party who is negligent.
The judgment is affirmed, at the costs of the appellant.